Case: 15-30629      Document: 00513561956         Page: 1    Date Filed: 06/23/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-30629
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            June 23, 2016
GARY WAYNE ANDERSON,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellant

v.

GENE ALLEN; DERRICK FREEMAN; CLARENCE HALL,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:15-CV-1217


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       Gary Wayne Anderson, Louisiana inmate # 335142, proceeding pro se
and in forma pauperis (IFP) filed a 42 U.S.C. § 1983 complaint against Brad
Magett, Brad Burget, and Clarence Hall, alleging that he was wrongfully
arrested for first degree murder, armed robbery, and conspiracy, and that as a
result, his parole was improperly revoked.              The district court dismissed
Anderson’s claims against Magett and Burget under 28 U.S.C. §§ 1915A and


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-30629     Document: 00513561956       Page: 2   Date Filed: 06/23/2016


                                   No. 15-30629

1915(e)(2)(b) as frivolous and for failure to state a claim and granted summary
judgment for Hall.
      While Anderson’s claims against Hall were pending, Anderson,
proceeding pro se and IFP, filed the instant § 1983 complaint raising his
wrongful arrest and parole revocation claims. The district court determined
that the instant suit was duplicative and dismissed it as frivolous pursuant to
§§ 1915A and 1915(e)(2)(b).
      A district court is required to dismiss a prisoner’s IFP civil rights
complaint if it is frivolous, malicious, or fails to state a claim upon which relief
could be granted. §§ 1915A(b)(1), 1915(e)(2)(B). Anderson fails to address the
basis of the district court’s dismissal. Although this court liberally construes
the briefs of pro se litigants, pro se parties must nevertheless brief the issues
and reasonably comply with the Federal Rule of Appellate Procedure 28. Grant
v. Cuellar, 59 F.3d 523, 524 (5th Cir. 1995). The instant appeal is devoid of
legal points that are arguable on their merits and is DISMISSED as frivolous.
See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983); 5TH CIR. R. 42.2.
      The district court’s dismissal of the instant complaint as frivolous and
the dismissal of this appeal as frivolous count as two strikes for purposes of 28
U.S.C. § 1915(g)’s three-strikes provision. See Adepegba v. Hammons, 103 F.3d
383, 387-88 (5th Cir. 1996). The district court’s dismissal of Anderson’s prior
suit in Anderson v. Concordia Parish Corr. Facility, No. 1:15-cv-755 (W.D. La.
July 2, 2015), as frivolous and for failure to state a claim also counts as a strike.
See id. Thus, Anderson has accumulated at least three strikes, and he is
prohibited from proceeding IFP in any civil action or appeal that is filed while
he is incarcerated or detained in any facility unless he is under imminent
danger of serious physical injury. See § 1915(g).




                                         2
    Case: 15-30629     Document: 00513561956      Page: 3   Date Filed: 06/23/2016


                                  No. 15-30629

      Anderson is WARNED that future frivolous, repetitive, or otherwise
abusive filings will result in the imposition of sanctions, including dismissal,
monetary sanctions, and restrictions on his ability to file pleadings in this court
or any court subject to this court’s jurisdiction. See Coghlan v. Starkey, 852
F.2d 806, 817 n.21 (5th Cir. 1988). Anderson is advised to review any pending
appeals and actions and move to dismiss any that are frivolous, repetitive, or
otherwise abusive.
      APPEAL DISMISSED AS FRIVOLOUS; 28 U.S.C. § 1915(e) BAR
IMPOSED; SANCTION WARNING ISSUED.




                                        3